Case 5:19-cv-01198-D Document 25 Filed 01/28/20 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
. FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) THE CHEROKEE NATION,

a federally recognized Indian Tribe,
(2) THE CHICKASAW NATION,

a federally recognized Indian Tribe
(3) THE CHOCTAW NATION,

a federally recognized Indian Tribe,

Plaintiffs,
Vv. No. CiV-19-1198-D

(1) J. Kevin Stitt, in his official capacity as the
Governor of the State of Oklahoma,

Defendant.

ee Nn ee ee Sel” ee ee et ee ee” “eel “nee” “net “ee” Sines gel

 

ENTRY OF APPEARANCE
To the Clerk of this Court and all parties of record:
Roger Wiley, Attorney General, The Muscogee (Creek) Nation
Enter my appearance as counsel in this case for:

Intervenor, The Muscogee (Creek) Nation.

| certify that | am admitted to practice in this court and am registered to file

documents electronically with this court.

 
Case 5:19-cv-01198-D Document 25 Filed 01/28/20 Page 2 of 4

The Muscogee (Creek) Nation
Office of the Attorney General
Roger Wiley, Attorney General

By:  s/Roger Wiley

 

Roger Wiley, OBA #11568
Office of the Attorney General
Department of Justice

P.O. Box 580

Okmulgee, Oklahoma 74447
918-295-9720

918-756-2445 — facsimile

rwiley@mcnag.com
THE MUSCOGEE (CREEK) NATION
Case 5:19-cv-01198-D Document 25 Filed 01/28/20 Page 3 of 4

Certificate of Service

| hereby certify that on the 28th day of January, 2020, | electronically transmitted
the foregoing document to the Clerk of Court using the ECF System for filing. Based
upon the records currenily on file in this case, the Clerk of the Court will transmit a
Notice of Electronic filing to the following ECF registrants:

Phillip G. Whaley
pwhaley@rvanwhaley.com

Daniel G. Webber, Jr.
dwebber@ryanwhaley.com

 

Patrick R. Pierce, Jr.
rpearce@ryanwhaley.com

Mathew C. Kane
mkane@ryanwhaley.com

Steven K. Mullins
mullins@liytlesoule.com

Matthew K. Felty
mkfelty@iytlesoule.com

Mark E. Burget
Mark buraget@gov.ok.gov

Jeffrey C. Cartmell
Jeffrey.cartmeli@qdov.ok.gov

Attorneys for Defendant J. Kevin Stitt,
As Governor of the State of Oklahoma,
And ex rel. The State of Oklahoma

Robert H. Henry
rh@rhhenrylaw.com

Douglas B. L. Endreson
dendreson@sonosky.com

Frank S. Holleman
fhelleman@sonosky.com

 
Case 5:19-cv-01198-D Document 25 Filed 01/28/20 Page 4 of 4

Sara Hill
sara-hil@cherokee.ord

Stephen Greetham
stephen.greetham@chickasaw.net

Bradley Mallett
bmatlett@choctawnation.com

Attorneys for Plaintiffs

s/Roger Wile
Roger Wiley

 
